Case: 2:19-cv-00019-WOB-CJS Doc #: 49 Filed: 08/23/19 Page: 1 of 3 - Page ID#: 481



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                            NORTHERN DIVISION
                               AT COVINGTON

  NICHOLAS SANDMANN, by and                 :     CASE NO. 2:19-cv-00019-WOB-CJS
  through his parents and natural           :
  guardians, TED SANDMANN                   :     JUDGE BERTELSMAN
  and JULIE SANDMANN,                       :
                                            :     MAGISTRATE JUDGE SMITH
               Plaintiffs,                  :
                                            :     PLAINTIFF NICHOLAS
  v.                                        :     SANDMANN’S MOTION FOR
                                            :     RELIEF FROM JUDGMENT UNDER
  WP COMPANY LLC d/b/a THE                  :     RULE 60, MOTION FOR
  WASHINGTON POST,                          :     RECONSIDERATION UNDER RULE
                                            :     59, AND FOR LEAVE TO AMEND
               Defendant.                   :     COMPLAINT UNDER RULE 15
                                            :
                                            :     ORAL ARGUMENT REQUESTED


       NOW COMES Nicholas Sandmann, by and through his parents and natural

 guardians, Ted Sandmann and Julie Sandmann, and by and through his counsel, and

 hereby respectfully moves this Court to reconsider and for relief from its Opinion and

 Order filed July 26, 2019 [Doc. 47] and Judgment filed July 26, 2019 [Doc. 48] granting

 Defendant WP Company LLC d/b/a The Washington Post’s Motion to Dismiss and

 dismissing the Complaint with prejudice, based on manifest errors of fact and law.

 Additionally, Plaintiff Nicholas Sandmann respectfully moves this Court for Leave to

 Amend his Complaint and asks this Court to vacate the Judgment entered July 26, 2019

 [Doc. 48]. A brief in support, a First Amended Complaint, and a proposed order are

 attached.
Case: 2:19-cv-00019-WOB-CJS Doc #: 49 Filed: 08/23/19 Page: 2 of 3 - Page ID#: 482



 Respectfully submitted this 23rd day of August, 2019.



  L. LIN WOOD, P.C.                               HEMMER DEFRANK WESSELS
                                                  PLLC
  /s/ L. Lin Wood
  L. Lin Wood (pro hac vice)                      /s/ Todd V. McMurtry
  lwood@linwoodlaw.com                            Todd V. McMurtry
  Nicole Jennings Wade (pro hac vice)             Kentucky Bar No. 82101
  nwade@linwoodlaw.com                            tmcmurtry@hemmerlaw.com
  G. Taylor Wilson (pro hac vice)                 Kyle M. Winslow
  twilson@linwoodlaw.com                          Kentucky Bar No. 95343
  Jonathan D. Grunberg (pro hac vice)             kwinslow@hemmerlaw.com
  jgrunberg@linwoodlaw.com


  1180 W. Peachtree Street, Ste. 2040             250 Grandview Drive, Ste. 500
  Atlanta, GA 30309                               Ft. Mitchell, KY 41017
  Tel: 404-891-1402                               Tel: 859-344-1188
  Fax: 404-506-9111                               Fax: 859-578-3869

 Trial Attorneys for Plaintiff




                                            2
Case: 2:19-cv-00019-WOB-CJS Doc #: 49 Filed: 08/23/19 Page: 3 of 3 - Page ID#: 483



                             CERTIFICATE OF SERVICE
       I hereby certify that on August 23, 2019, I electronically filed the foregoing

 document with the Clerk of Court by using the CM/ECF system, which will send a notice

 of electronic filing to registered CM/ECF participants.




                                                 /s/ Todd V. McMurtry
                                                 Plaintiff’s Counsel




                                             3
